DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 02/16/2022 has been entered.  Claims 1-5, 7-10, and 12-29 remain pending in the application.  Claims 6 and 11 have been cancelled.  Claims 7-9 and 24-27 were withdrawn, but are rejoined via an Examiner’s amendment as explained below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Michael D. Solt (Reg. No. 77,090) on 03/07/2022.
The following claim of the application has been amended as follows:
24. (Currently Amended) A rotating machine comprising: 
a bearing housing defining a bearing housing interior; 
a shaft extending along an axis between a first end and a second end spaced from said first end along said axis, with said shaft disposed in said bearing housing interior; 

a first impeller wheel coupled to said shaft at said first end and disposed in said impeller housing interior; 
a second impeller wheel coupled to said shaft at said second end; 
a first seal assembly disposed in said bearing housing interior and comprising, 
a first carbon ring disposed about said shaft and spaced from said first impeller wheel along said axis, with said first carbon ring having a first carbon surface, and 
a first mating ring disposed about said shaft and spaced from said first impeller wheel along said axis such that said first carbon ring is disposed between said first impeller wheel and said first mating ring, with said first mating ring having a first mating surface facing and configured to contact said first carbon surface; 
a second seal assembly comprising, 
a second carbon ring disposed about said shaft and spaced from said second impeller wheel along said axis, with said second carbon ring having a second carbon surface, and 
a second mating ring disposed about said shaft and spaced from said second impeller wheel along said axis such that said second carbon ring is disposed between said second impeller wheel and said second mating ring, with said second mating ring having a second mating surface facing and configured to contact said second carbon surface; 

a second lubricant-fed bearing rotatably supporting said shaft at said second end, with said second seal assembly disposed between said second lubricant-fed bearing and said second impeller wheel with respect to said axis; and 
an electric machine comprising a rotor rotatably coupled to said shaft, and a stator disposed about said rotor; 
wherein said impeller housing interior is adapted to be fluidly coupled to a contaminant free environment, with said first carbon ring and [[first]] said first mating ring preventing lubricant from entering the contaminant free environment.



The above changes to the claims have been made to address minor claim objections.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Kapich (US 2003/0037546 A1), Simon et al. (U.S. 7,997,802), and Stanko et al. (US 2015/0023785 A1)
	Regarding claim 1, Kapich fails to disclose or suggest of an electric machine, with a rotor and a stator disposed about said rotor within the supercharger disclosed in 
	With regards to Stanko et al., Applicant’s arguments submitted on 02/16/2022 (see p. 12) are persuasive.  Stanko et al. does not disclose or suggest of lubricant-fed bearings.  Stanko et al. discloses of journal bearings 50, 52 being active magnetic bearings, which do not require lubrication.  Paragraph [0052] of Stanko et al. discloses that journal bearings 50,52 electromagnetically suspend and support the motor shaft 16.  It would not have been obvious to one of ordinary skill in the art to use lubricant-fed bearings in the configuration disclosed in Fig. 1 because the sealing elements 132, 134 allow gas leakage ([0031]) which flows into passage 140.  With the use of lubricant-fed bearings, labyrinth seal elements 132,134 would no longer serve the functionality as originally intended and disclosed in Stanko et al., resulting in a significant alteration of the design because lubricant would flow through the seal elements 132,134, which would render the seal elements 132,134 as an inappropriate seal to seal the lubricant.  Therein, the prior art of record, alone or in combination, fails to disclose the newly amended limitations of claim 1.  
Claims 2-5, 7-10, 12-23, and 28-29 are allowable, as they are dependent on claim 1.
Claim 24 is allowable for the same reasons set forth in claim 1 above.
Claim 25 is allowable due to its dependency on claim 24.
Claim 26 is allowable for the same reasons set forth in claim 1 above.
Claim 27 is allowable due to its dependency on claim 26.

Election/Restrictions
Independent claims 1, 24, and 26 are allowable. The restriction requirement among the pending claims, as set forth in the Office action mailed on 08/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 7-9 and 24-27, are no longer withdrawn from consideration because claims 7-9 are dependent on an allowable claim (Claim 1) and claims 24-27 have been amended to include all of the allowable limitations of an allowable claim (Claim 1).  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        03/07/2022